United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Bill Baer, Esq., for the appellant
No appearance, for the Director

Docket No. 08-1094
Issued: November 21, 2008

Oral Argument September 3, 2008

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 4, 2008 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated January 28, 2008. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merit issues of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment in compensation in the
amount of $36,716.35; and (2) whether the Office properly denied waiver of $25,550.00 of the
overpayment.
FACTUAL HISTORY
On December 17, 1984 appellant, then a 33-year-old material handling equipment
operator, sustained an employment-related fracture of the left toe and back sprain. The Office
accepted the claim for a toe fracture, back sprain and exacerbation of preexisting adjustment
disorder. Appellant was placed on the periodic rolls at the augmented rate because he was

married.1 His wife died on March 7, 1993. On January 3, 1995 appellant was convicted and
sentenced for two felony offenses. He received an 11-year sentence with credit for 303 days
served; thus, the sentence began on March 5, 1994.2
By decision dated June 19, 1997, the Office suspended his compensation benefits,
effective September 30, 1994, pursuant to section 8148(b)(1) of the Federal Employees’
Compensation Act3 because he had been convicted of a felony offense. On September 12, 2000
it issued a preliminary determination that appellant was at fault in the creation of an overpayment
in compensation in the amount of $5,223.93 because he received augmented compensation
following his wife’s death on March 7, 1993 to September 29, 1994. On September 13, 2000 the
Office issued a preliminary finding that appellant was at fault in the creation of an overpayment
in compensation in the amount of $54,304.93 for the period September 30, 1994 to March 1,
1997 because he continued to receive compensation benefits after his incarceration due to his
felony conviction.4
Appellant requested a prerecoupment hearing that was held on January 31, 2001. He was
represented by counsel at the hearing. By decision dated May 1, 2001, an Office hearing
representative finalized the overpayments, finding that appellant was not at fault in their creation.
He found that the debt should be compromised with a new overpayment balance of $51,666.75
for both. The hearing representative denied waiver, finding that appellant’s monthly expenses
were $250.00. He required repayment in the amount of $350.00 from retirement benefits
appellant was receiving from the Office of Personnel Management (OPM).5
On July 1, 2001 appellant requested reconsideration. He was released from prison on
October 5, 2001. On December 5, 2001, appellant through his attorney, again requested
reconsideration. Appellant telephoned the Office on February 19, 2002, requesting to be
returned to the compensation rolls. He was told to submit updated financial information and that
he would be sent an election form. On February 23, 2002 appellant elected benefits under the
Act, effective October 6, 2001.
By letter dated June 20, 2002, the Office informed appellant that he was due retroactive
compensation less deductions for payments to OPM for dual benefits, for health and life
insurance, and for nine months of repayment of the overpayment. Appellant was placed on the
1

Appellant had no other dependents.

2

Circuit Court for Harford County Maryland records show that he pled guilty to manslaughter (for shooting his
wife) and arson (for burning down his house).
3

5 U.S.C. §§ 8101-8193.

4

The record contains computer print-outs that describe the compensation appellant received for these periods.
An overpayment worksheet provides that for the period March 8, 1993 through September 29, 1994 appellant
received $34,965.47 in augmented compensation when he should have received $29,741.54, yielding an
overpayment in compensation of $5,223.93; for the period September 30, 1994 through March 1, 1997, he received
compensation totaling $54,304.93.
5

The record does not indicate that the process of withholding repayment from appellant’s OPM retirement
benefits was instituted.

2

periodic rolls and, to repay the overpayment, deductions of $350.00 would be made from each
periodic payment.
On August 9, 2002, January 27, 2003 and October 23, 2004 appellant requested
reconsideration. By decision dated February 9, 2005, the Office denied modification of the
May 1, 2001 decision.
On March 24, 2005 appellant requested reconsideration and submitted a list of expenses.
In a November 10, 2005 decision, the Office again denied modification, and on November 23,
2005, informed appellant that specific financial information requested had not been received.
On December 8, 2005 appellant again requested reconsideration and submitted financial
and medical information. In a merit decision dated February 9, 2006, the Office again denied
modification of the prior decisions. Appellant then appealed to the Board and requested oral
argument. By order dated November 3, 2006, the Board granted the Director’s motion to remand
and cancel oral argument. The Director requested remand because appellant filed a petition
under Chapter 7 of the Bankruptcy Code on July 19, 1995, and the Office needed to determine its
impact on the overpayment.6
Subsequent to the Board’s November 3, 2006 order, the Office developed the record
regarding appellant’s bankruptcy filing. On January 31, 2007 it issued a preliminary finding that
an overpayment in compensation had been created in the amount of $36,716.35 because during
the period September 30, 1994 through March 1, 1997, while incarcerated, he continued to
receive compensation benefits. The Office noted that appellant’s overpayment in compensation
had been reduced because the portion of the debt that occurred prior to the petition for
bankruptcy on July 18, 1995 was not collectible; therefore the debt represented benefits paid
from July 19, 1995 through March 1, 1997 only. It found appellant not at fault and that the
amount of the overpayment debt was $11,166.35.
In a March 1, 2007 report, Dr. Christiane Tellefsen, Board-certified in psychiatry and
forensic psychiatry, advised that appellant continued to be totally disabled. She diagnosed
depression due to chronic pain disorder, personality disorder, chronic foot and back pain,
gastroesophageal reflux disease, and an obsession/paranoid preoccupation with his workers’
compensation case. Dr. Tellefsen recommended supportive psychotherapy because appellant
was at high risk for acting out his angry and rageful impulses.7
By decision dated March 5, 2007, the Office finalized the overpayment. Appellant had
timely requested a hearing, and submitted an overpayment questionnaire and financial
information. At the hearing, held on July 16, 2007, he conceded that he received an
overpayment in compensation, requested waiver of the overpayment, and requested that he be
refunded the $25,550.00 previously deducted. Appellant testified regarding his income and
expenses. In a January 28, 2008 decision, the Office hearing representative found appellant
6

Docket No. 06-986.

7

Appellant underwent foot surgery on March 21, 2007. Dr. W. Lima, a Board-certified orthopedic surgeon,
provided a second opinion evaluation dated April 11, 2007 regarding appellant’s physical condition.

3

without fault in the creation of the overpayment and waived the remaining overpayment of
$11,166.35.8
LEGAL PRECEDENT -- ISSUE 1
Section 8105(a) of the Act provides that, if the disability is total, the United States shall
pay the employee during the disability monthly monetary compensation equal to 66 2/3 percent
of his or her monthly pay, which is known as his basic compensation for total disability.9
Section 8110 of the Act provides that the basic compensation rate may be augmented by a rate of
8 1/3 percent, a total of 75 percent, provided the injured employee has an eligible dependent.10
Public Law No. 103-333, enacted on September 30, 1994 amended the Act by adding a
new section, 5 U.S.C. § 8148.11 Section 8148(b) specifically states that “Notwithstanding any
other provision of this chapter ... no benefits under this subchapter or subchapter III of this
chapter shall be paid or provided to any individual during any period during which such
individual is confined in a jail, prison, or other penal institution or correctional facility, pursuant
to that individual’s conviction of an offense that constituted a felony under applicable law.”12
Office procedures provide that benefits should be suspended or adjusted in cases involving
convictions for felonies unrelated to claims under the Act but which result in imprisonment,
effective the date of imprisonment.13 No pretermination notice is required.14 The procedures
further state that in support of termination or suspension of compensation, the record must
contain copies of the indictment or information, the plea agreement, if any, the document
containing the guilty verdict and/or the court’s docket sheet. In cases involving convictions for
felonies unrelated to claims under the Act, the termination is effective on the date of
imprisonment.15 Because of the criminal basis for the termination, no pretermination notice is
required before a final decision is issued.16

8

The hearing representative also noted that in March 2007 the Office began deducting $250.00 from appellant’s
compensation. By letter dated February 5, 2008, the Office informed appellant that, as no deductions were made
beginning in March 2007, he was not due a refund.
9

5 U.S.C. § 8105(a); R.S., 58 ECAB ___(Docket No. 06-1346, issued February 16, 2007).

10

5 U.S.C. § 8110; D.F., 58 ECAB ___ (Docket No. 07-248, issued June 11, 2007).

11

5 U.S.C. § 8148.

12

5 U.S.C. § 8148(b); see Danny E. Haley, 56 ECAB 393 (2005).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.12(e)(2) (March 1997).

14

Id. at Chapter 2.1400.12(g).

15

Id. at Chapter 2.1400.12e(2).

16

Federal (FECA) Procedure Manual, supra note 13 at Chapter 2.1400.12f(2).

4

ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment in compensation in the amount
of $36,716.35. The Office initially determined that an overpayment of $5,223.93 had been
created for the period March 7, 1993 to September 29, 1994 because appellant’s wife died on
March 7, 1993, but he continued to receive augmented compensation to September 29, 1994.
However, because appellant had filed bankruptcy on July 19, 1995, this debt was compromised.
Section 8148(b) of the Act provides that no compensation shall be paid during a period a
person is confined to any penal institution pursuant to conviction for a felony offense.17 The
record in this case contains copies of court documents establishing that appellant entered guilty
pleas to two felonies with his sentence effectively beginning on March 5, 1994. Appellant was
returned to the periodic rolls after his release from prison, and deductions of $350.00 were made
from each periodic payment beginning in October 2001. Based on his petition for bankruptcy on
July 18, 1995, by decision dated March 5, 2007, the Office properly found that the portion of the
debt that occurred prior to the petition for bankruptcy was not collectible; therefore, the debt
represented benefits paid from July 19, 1995 through March 1, 1997 only. Computer printouts
contained in the record show that for this period appellant received wage-loss compensation
totaling $36,716.35. The Board therefore finds that an overpayment in compensation in the
amount of $36,716.35 had been created.
LEGAL PRECEDENT -- ISSUE 2
The Office may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment.18 If the Office finds that the
recipient of an overpayment was not at fault, repayment will still be required unless
(1) adjustment or recovery of the overpayment would defeat the purpose of the Act or
(2) adjustment or recovery of the overpayment would be against equity and good conscience.19
Recovery of an overpayment will defeat the purpose of the Act if such recovery would
cause hardship to a currently or formerly entitled beneficiary because: (a) the beneficiary from
whom the Office seeks recovery needs substantially all of his or her current income (including
compensation benefits) to meet current ordinary and necessary living expenses; and (b) the
beneficiary’s assets do not exceed a specified amount as determined by the Office from data
furnished by the Bureau of Labor Statistics. A higher amount is specified for a beneficiary with
one or more dependents.20 Recovery of an overpayment is considered to be against equity and
good conscience when any individual who received an overpayment would experience severe
financial hardship in attempting to repay the debt.21 Recovery of an overpayment is also
17

5 U.S.C. § 8148(b).

18

20 C.F.R. § 10.433(a); see Steven R. Cofrancesco, 57 ECAB 662 (2006).

19

20 C.F.R. § 10.434; see Madelyn Y. Grant, 57 ECAB 533 (2006).

20

20 C.F.R. § 10.436; Madelyn Y. Grant, supra note 19.

21

20 C.F.R. § 10.437(a); Madelyn Y. Grant, supra note 19.

5

considered to be against equity and good conscience when any individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes
his or her position for the worse.22
Office procedures note that the Act is social legislation intended to benefit entitled
employees and that every effort should be made to accommodate the claimant’s best interests
and to ensure that all due process actions are completed in a timely and fair manner when
specific collection actions must be enforced.23
ANALYSIS -- ISSUE 2
The Board finds the case is not in posture for decision regarding whether the Office
properly denied waiver of $25,550.00 of the overpayment. At the time the Office initially denied
waiver in its May 1, 2001 decision, appellant was still incarcerated and was not on the
compensation rolls. The Office denied waiver, noting that he had few monthly expenses totaling
$250.00. Following his release from prison, on February 19, 2002 appellant notified the Office
of his desire to return to the benefits rolls. While the record contains a telephone memorandum
stating that he was advised to submit updated financial information, the record does not contain a
letter memorializing the telephone conversation specifically informing him that, in order to be
entitled to waiver, he would have to submit updated information regarding his income and
expenses. Furthermore, there is no indication that appellant was furnished with an overpayment
questionnaire at that time, as is required under Office procedures.24 When appellant was
returned to the periodic rolls in June 2002, effective upon his release from prison in
October 2001, deductions were made from his continuing compensation to repay the
overpayment. By the time the Office issued the January 28, 2008 decision, $25,550.00 had been
repaid.
The Board finds that appellant was denied administrative due process. At the time he
was returned to the periodic rolls in June 2002, he had recently been released from prison. It is
reasonable to assume that appellant’s financial circumstances changed because his monthly
expenses had increased. In February 2002, when he requested to be returned to the
compensation rolls, he should have been given the opportunity to submit updated financial
information and furnished with an overpayment questionnaire in order that the Office could
determine if waiver was appropriate before continuing deductions from his compensation
payments. There is no indication that appellant was provided with an overpayment questionnaire
and the record does not include correspondence indicating that he was notified in writing that he
should submit additional financial information. The case will therefore be remanded to the
Office to obtain updated financial information to determine if he is entitled to waiver of the
$25,550.00 he has repaid, and to issue an appropriate decision.

22

20 C.F.R. § 10.437(b); Madelyn Y. Grant, supra note 19.

23

Federal (FECA) Procedure Manual, supra note 13 at Chapter 6.200.1 (May 2004); see A.G., 58 ECAB ___
(Docket No. 07-626, issued July 16, 2007).
24

Id. at Chapter 6.200.6(a)(4)(b) (October 2004).

6

CONCLUSION
The Board finds that appellant received an overpayment in compensation in the amount
of $36,716.35 but the case is not in posture for decision regarding whether the Office properly
denied waiver of $25,550.00 of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 28, 2008 be affirmed, in part, and set aside, in part and
remanded to the Office for proceedings consistent with this opinion of the Board.
Issued: November 21, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

